Citation Nr: 0701176	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  98-18 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), for the period from 
August 8, 2002, based on an initial determination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  His military records show that he served in 
the Republic of Vietnam and participated in direct combat 
against enemy forces.  His military decorations include the 
Combat Infantryman Badge, the Bronze Star Medal (awarded for 
heroism in ground combat), and the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's original claim of entitlement to service connection 
for PTSD, effective from November 25, 1996 (the date of 
receipt of his original claim).  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for his service-connected psychiatric 
disability for separate periods of time, from November 29, 
1996, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the course of the appeal, an initial evaluation of 50 
percent was assigned for PTSD for the period from November 
25, 1996 to August 7, 2002, with a 70 percent evaluation 
assigned from August 8, 2002 onwards.  By Board decision of 
October 2005, the initial evaluation of 50 percent for PTSD 
for the period from November 25, 1996 to August 7, 2002 was 
confirmed, and the claim for a rating increase in excess of 
70 percent for the period thereafter was remanded for 
additional evidentiary and procedural development.  Following 
this development, the 70 percent evaluation for PTSD for the 
period commencing on August 8, 2002 was confirmed by rating 
decision of July 2006.  The case was returned to the Board 
afterwards, and the veteran now continues his appeal.

At the present time, the veteran is service-connected for 
PTSD, rated as 70 percent disabling, and bronchial asthma, 
rated as 30 percent disabling.  As of June 2001, a total 
rating for individual unemployability due to his service-
connected disabilities (TDIU) has been in effect.  As of June 
2001, the veteran is also receiving Dependant's Education 
Assistance benefits, pursuant to 38 U.S.C. Chapter 35.


FINDING OF FACT

For the period commencing on August 8, 2002, the veteran's 
PTSD is manifested by occupational and social impairment, 
with deficiencies in employability, family relations, 
judgment, thinking, and mood, due to occasional suicidal 
ideation, paranoia and mistrustfulness of others with 
associated unprovoked hostility, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective interpersonal relationships.


CONCLUSION OF LAW

The criteria for an evaluation greater than 70 percent for 
PTSD for the period from August 8, 2002 to the present have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  As previously 
stated, the veteran's claim for VA compensation for PTSD was 
received in November 1996.  During the course of the appeal 
for a higher initial evaluation, he was notified of the 
provisions of the VCAA in correspondence dated in May 2004 
and December 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims including through specific directions 
in remands conducted during the course of this appeal in 
October 2003 and October 2005.  All available and relevant VA 
treatment records showing his psychiatric state for the 
period from August 8, 2002 to March 2006 have been obtained 
and associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The October 2005 
remand was conducted so that the veteran could be scheduled 
for a VA examination to assess the severity of his PTSD.  The 
claims file shows that he failed to report for a December 
2005 examination despite having been mailed timely notice of 
the scheduled examination in November 2005 to his last known 
mailing address, and having been informed of the consequences 
of not appearing.  Subsequent correspondence sent to the same 
mailing address was acknowledged by replies from the veteran.  
Therefore, as no good cause has been shown as to why the 
veteran did not appear for the scheduled medical examination, 
the Board will now adjudicate the claim on the merits using 
the available evidence of record.  See 38 C.F.R. § 3.655 
(2006).

The Board concludes that the veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
notes that the salient matters that are the subject of this 
appeal involve increased rating issues and effective date 
issues by dint of the fact that the claim involves staged 
ratings.  It is evident that the veteran was made aware of 
what evidence was needed to support his claim for a rating 
increase and how the dates of the evidence were relevant 
towards the assignment of effective dates for the ensuing 
staged ratings for PTSD.  Therefore, the Board concludes that 
substantial compliance with the VCAA notice requirements 
prescribed by the Court in Dingess has been accomplished, and 
to move forward with adjudication of this claim would not 
cause any prejudice to the veteran.

Factual background and analysis: entitlement to an evaluation 
in excess of 70 percent for PTSD from August 8, 2002.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

The veteran's service-connected PTSD is rated under the 
following criteria contained in Diagnostic Code 9411:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name






100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0

38 C.F.R. § 4.130 (2006).

Evidence pertinent to the state of the veteran's service-
connected PTSD for the period from August 8, 2002 to the 
present is as follows:

A VA psychiatric treatment report dated August 8, 2002, shows 
that the veteran was undergoing inpatient psychiatric 
hospitalization for PTSD and major depressive disorder, 
during which time he expressed suicidal intent and discussed 
plans to carry out a suicide.  Mental status examinations 
conducted during August 2002 show that he was oriented on all 
spheres and was not psychotic, delusional, or suffering from 
any thought disorder.  No homicidal ideation was elicited.  
He experienced depression, low energy, poor motivation, and a 
sense of worthlessness, hopelessness, and a foreshortened 
future.
 
In a September 2002 written statement, the veteran's lay 
witness, Ms. B.C., stated that she knew the veteran 
personally and observed that in recent times he had become 
increasingly paranoid and mistrustful of others and that when 
confronted by others with opposing viewpoints to his own, his 
first impulse is to kill them.

The report of a September 2002 VA psychiatric examination 
shows that the veteran was experiencing memory flashbacks, 
nightmares, and intrusive thoughts relating to his combat 
experiences in Vietnam, along with disturbed sleep, 
hypervigilence, and depression.  He was unemployed and he 
generally sought to keep all social contact to a minimum.  He 
was receiving counseling and prescribed psychotropic 
medication for his PTSD, but he also self-medicated himself 
with alcohol and occasionally with controlled substances.  On 
mental status examination, he presented himself in a very 
tense, anxious, and angry mood.  He maintained intensive eye 
contact with the examiner.  His appearance was clean and 
well-groomed.  He was cooperative, conversational, and 
spontaneous in his discussion with the examiner, and he 
answered all questions relevantly and elaborated on any 
response.  His affect was appropriate to his angry emotions 
and he displayed a logical and goal-directed thought process.  
There was no evidence of a thought disorder, hallucinations, 
or a psychosis.  He admitted to having prior suicidal and 
homicidal ideation but denied having any such feeling at the 
time.  He did not have bizarre thoughts, but he did present 
with some distortion of perception of events that was 
flavored with marked paranoia, and he has previously acted in 
such a way that repudiated reality and had displayed such 
explosions of aggressive energy that it had cost him his job.  
His cognitive functions and long-term and short-term memory 
appeared to be preserved.  He had poor insight into his 
condition and experienced daily fantasies of being victimized 
by authority figures, which would precipitate expression of 
his feelings of underlying aggression.  While, in general, 
his judgment might not be considered to be impaired, it 
became impaired upon sudden arousal of his aggressive 
feelings brought about by his perceptions, which were 
distorted by paranoia.  These were aggravated by his cocaine 
and alcohol abuse.  The veteran was divorced and followed a 
rigorously self-imposed life of social isolation.  

The veteran's diagnosis of chronic PTSD, severe, was 
accompanied with the following commentary:



("The veteran's PTSD is) manifested by an 
attitude and a behavior that alienates people that 
come into contact with him, and has resulted in 
the loss of employment, the loss of marriage, and 
the loss of friends, resulting in his social 
isolation (in) the community.  (He has 
deliberately alienated VA psychiatric care 
providers and counselors and this attitude is) 
probably the result of his psychoneurotic 
symptoms, false paranoid perceptions and an 
extreme degree of arousal response, resulting in 
explosive behavior.  (Substance abuse) might 
further exacerbate aggression."

The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 40, indicating some impairment in reality 
testing or communications, or major occupational and social 
impairment, or major impairment in judgment, thinking, or 
mood.  (See Diagnostic and Statistical Manual of the American 
Psychiatric Association, Fourth Edition (DSM-IV).)  The 
examining psychiatrist presented the following commentary:

"(The veteran experiences) (i)mpairment in 
reality testing, misperception, paranoid ideation.  
Major impairment in several areas, work and family 
relations, social and alienation of others, 
depression, and is clearly unable to relate to 
supervisors in any particular job situation.  His 
judgment and thinking are definitely 
compromised."

The veteran was deemed by the examiner to be competent to 
handle and manage his own funds for VA compensation purposes.

A September 2004 VA psychiatric treatment note shows that the 
veteran actively engaged in alcohol abuse on a daily basis.  
He lived with his nephew and paid for a share of the rent.  
He was depressed and had suicidal ideation, but with no 
intent or plan.  He denied having any homicidal ideation.  
There was no evidence of any hallucinations or psychotic 
symptoms.  He reported that he had problems sleeping.  The 
examiner noted that the veteran had expressed hostility 
towards his healthcare providers and directed inappropriate 
gestures towards them.  He was diagnosed with PTSD, 
continuous alcohol dependence, and a history of polysubstance 
abuse.  He was assessed with a GAF score of 52, indicating 
moderate difficulty in social and occupational functioning 
under the criteria contained in the DSM-IV.

The report of an April 2005 VA psychiatric examination shows 
essentially identical objective findings as noted in the 
veteran's prior examination of September 2002, including the 
same assessed GAF score of 40, indicating some impairment in 
reality testing or communications, or major occupational and 
social impairment, or major impairment in judgment, thinking, 
or mood.  

VA outpatient treatment reports dated 2004 - 2006 show that 
the veteran continued to experience ongoing problems with 
alcohol and substance abuse.

The Board has applied the aforementioned facts of the case to 
the applicable rating criteria for PTSD.  While there is no 
question that the veteran suffers from severe social and 
occupational impairment as a result of his service-connected 
psychiatric disorder, the constellation of symptomatology 
associated with it does not more closely approximate the 
criteria for a 100 percent schedular evaluation for PTSD.  
Although he perceives the world and his interactions with 
others through a distorted, paranoid prism, the evidence does 
not demonstrate that the veteran actually experiences 
hallucinations or delusions of a psychotic nature.  

The evidence does not show that the veteran has a thought 
disorder or that there is impairment of his thought processes 
or ability to communicate effectively.  All VA examinations 
conducted during the time period at issue show that he 
displayed a logical and goal-directed thought process.  His 
cognitive functions and long-term and short-term memory 
appeared to be preserved and he was orientated on all 
spheres.  He was able to communicate quite well with VA 
examiners, and was able to maintain good eye contact during 
conversations and was cooperative, conversational, and 
spontaneous in his discussions, answering all questions 
relevantly and elaborating on any response.  

The veteran did not present a persistent danger of hurting 
himself or others.  While he was mistrustful of others, there 
evidence does not indicate that he experienced genuine 
homicidal ideation of a persistent nature, with intent and 
plan to kill or harm other persons.  Similarly, although the 
record shows that he occasionally experienced suicidal 
ideation, these feelings are not demonstrated to have ever 
actually evolved into full-blown attempts at suicide.

The evidence establishes that the veteran is able to handle 
his own funds and affairs, and able to perform the basic 
activities of daily living, including maintaining his own 
personal hygiene.  The veteran was always clean in appearance 
and well-groomed when he appeared for treatment.  

Although it could be argued that this constitutes grossly 
inappropriate behavior, the evidence indicates that the 
veteran is nevertheless able to interact appropriately with 
the world outside of his when necessary to obtain food and 
other basic items for daily living, or otherwise serve his 
own interests.  The evidence shows that he lives with his 
nephew and is able to make regular payments of his rent, thus 
indicating an ability to effective interact with others 
(albeit on a very limited basis) and adhere to the basic 
norms of a contract.  While his alcoholism and substance 
abuse is persistent, it is logical to assume that he must 
behave within the bounds of civility in order to purchase his 
alcohol from the appropriate sources.  

In view of the foregoing discussion, the Board concludes that 
the veteran has not met the criteria for a 100 percent 
schedular evaluation for PTSD.  His appeal for a rating 
increase in excess of 70 percent for this psychiatric 
disorder for the period from August 8, 2002 to the present is 
therefore denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2005); 38 C.F.R. § 4.3 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An evaluation greater than 70 percent for PTSD for the period 
from August 8, 2002 to the present is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


